UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 1-10352 COLUMBIA LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 59-2758596 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 354 Eisenhower Parkway Livingston, New Jersey 07039 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973) 994-3999 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.01 par value NASDAQ Global Market (Title of each class) (Name of exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x . Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x . Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No The aggregate market value of Common Stock held by non-affiliates of the registrant on June30, 2008, the last business day of the registrant’s most recently completed second fiscal quarter, based on the closing price on that date of $3.30, was $171.7million. Number of shares of Common Stock of Columbia Laboratories, Inc. issued and outstanding as of March 3, 2009 are 54,459,386. Documents Incorporated By Reference Portions of the Columbia Laboratories, Inc. (“Columbia” or the “Company”) Proxy Statement for the 2009 Annual Meeting of Shareholders (the “Proxy Statement”) are incorporated by reference into Part III of this Form 10-K. We expect to file our Proxy Statement with the United States Securities and Exchange Commission (“SEC”) and mail it to shareholders on or before April 10, 2009. . Index to Annual Report on Form 10-K Fiscal Year Ended December 31, 2008 Page Part I Item 1 Business 1 Item 1A Risk Factors 18 Item 1B Unresolved Staff Comments 26 Item 2 Properties 26 Item 3 Legal Proceedings 26 Item 4 Submission of Matters to a Vote of Security Holders 27 Part II Item 5 Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 29 Item 6 Selected Financial Data 33 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 7A Quantitative and Qualitative Disclosures about Market Risks 47 Item 8 Financial Statements and Supplementary Data 47 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 47 Item 9A Controls and Procedures 47 Item 9B Other Information 50 Part III Item 10 Directors and Executive Officers of the Registrant 51 Item 11 Executive Compensation* 51 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters* 51 Item 13 Certain Relationships and Related Transactions* 51 Item 14 Principal Accountant Fees and Services * 41 Part IV Item 15 Exhibits and Financial Statement Schedules 52 * Items 11, 12, 13, 14 and portions of Item 10 are incorporated by reference to the Company’s 2009 Proxy Statement. The “Company,” “Columbia,” “we,” “our” and “us” as used in this Annual Report on Form10-K refer to Columbia Laboratories, Inc., a Delaware corporation, and its subsidiaries. “CRINONE®,” “PROCHIEVE®” and “STRIANT®” are registered trademarks of Columbia Laboratories, Inc. RepHresh®,
